[Translation] [MHM FINAL] Filed Document: Document was filed with: Filing Date: Calculation Period: Semi-annual Report Director of Kanto Local Finance Bureau June 30, 2010 During the 40th Accounting Period (From October 1, 2009 to March 31, 2010) Name of the Registrant Trust: Name of Representative: VANGUARD WELLESLEY INCOME FUND F. William McNabb III Chairman Address of Principal Office: 100 Vanguard Boulevard, Malvern, Pennsylvania 19355 U.S.A. Name and Title of Registration Agent: Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto Marunouchi Park Building, 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Ken Miura Attorney-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building, 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: Place for public inspection: 03-6212-8316 Not Applicable C O N T E N T S I. STATUS OF INVESTMENT PORTFOLIO Diversification of Investment Portfolio Results of Past Operations a. Record of Changes in Net Assets b. Record of Distribution Paid c. Record of Earnings Ratio d. Miscellaneous II. OUTLINE OF THE FINANCIAL CONDITIONS OF THE FUND III. RECORD OF SALES AND REPURCHASE IV. OUTLINE OF THE TRUST Amount of Capital Share Description of Business and Outline of Operations Miscellaneous V. OUTLINE OF THE FINANCIAL CONDITIONS OF MANAGEMENT COMPANY Note 1: The Yen amount is translated for convenience at the rate of $1.00 ¥94.07 (the mean of the exchange rate quotations by The Bank of Tokyo  Mitsubishi UFJ, Ltd. for buying and selling spot U.S. Dollars by telegraphic transfer against Yen on April 30, 2010). The same applies hereafter. Note 2: Since Shares are denominated in U.S. Dollars, the amounts appearing hereafter are all Dollar amounts unless otherwise specifically indicated. Note 3: In this document, money amounts and percentages have been rounded. Therefore, there are cases in which the amount of the total column is not equal to the aggregate amount. Also, translation into Yen is made simply by multiplying the corresponding amount by the conversion rate specified and rounded up when necessary. As a result, in this document, there are cases in which Japanese Yen figures for the same information differ from each other. - 1 - I. STATUS OF INVESTMENT PORTFOLIO Diversification of Investment Portfolio VANGUARD WELLESLEY INCOME FUND (Includes All Share Classes) (hereinafter referred to as the "Fund") [Please refer to the separate worksheet.] Results of Past Operations a. Record of Changes in Net Assets Record of changes in net assets at the end of the each month within one year up to and including the end of April 2010 is as follows: [Please refer to the separate worksheet.] b. Record of Distributions Paid Amount of distributions per Share for each month from May 1, 2009 up to and including the end of April 2010 is as follows. [Please refer to the separate worksheet.] c. Record of Earnings Ratio [Please refer to the separate worksheet.] - 2 - d. Miscellaneous (Investor Shares) (i) Total Return Total Return represents past performance, which cannot be used to predict future returns that may be achieved by the Fund. Note, too, that both the share price and return can fluctuate widely. An investors shares, when redeemed, could be worth more or less than their original cost. The average annual return includes the fluctuation of the price of the shares, distribution and capital gains; however, the returns shown do not reflect taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares. (As of the end of April 2010) past 1 past 1 past 3 past 5 past 10 Since the month year years years years establishment Wellesley 1.49% 25.28% 3.60% 5.68% 7.24% 10.19% Income Fund * The date of the establishment is July 1, 1970. (ii) Annual performance (Calendar year) Year Capital Return Income Return (%) Total Return (%) (%) 2009 10.70 5.32 16.02 2008 -14.18 4.34 -9.84 2007 1.23 4.38 5.61 2006 6.70 4.58 11.28 2005 -0.59 4.07 3.48 2004 3.39 4.18 7.57 2003 5.1 4.6 9.7 2002 -0.05 4.69 4.64 2001 2.20 5.16 7.39 2000 10.02 6.15 16.17 1999 -9.17 5.03 -4.14 1998 6.43 5.41 11.84 1997 13.79 6.40 20.19 1996 3.33 6.09 9.42 1995 21.55 7.36 28.91 1994 -10.16 5.72 -4.44 1993 8.16 6.48 14.65 1992 1.62 7.06 8.67 1991 12.86 8.71 21.57 1990 -4.29 8.04 3.76 1989 11.81 9.13 20.93 1988 4.74 8.88 13.61 1987 -8.10 6.18 -1.92 1986 9.25 9.09 18.34 * The date of the establishment is July 1, 1970. - 3 - (iii) Monthly performance (iii) Monthly performance Net Asset Net Asset Net Asset Net Asset Value in Value in Value in Value in dollar (%) dollar (%) dollar (%) dollar (%) July, 0.68 July, 2.60 July, -1.29 July, -2.09 1990 1994 1998 2002 August, -3.97 August, 0.94 August, -2.43 August, 0.86 1990 1994 1998 2002 September, -0.43 September, -2.67 September, 5.54 September, -2.67 1990 1994 1998 2002 October, 1.36 October, -0.06 October, 0.31 October, 2.31 1990 1994 1998 2002 November, 3.53 November, -1.37 November, 2.38 November, 2.36 1990 1994 1998 2002 December, 2.05 December, 1.03 December, 0.46 December, 0.82 1990 1994 1998 2002 January, 1.25 January, 2.87 January, -0.50 January, -1.56 1991 1995 1999 2003 February, 2.59 February, 3.08 February, -2.86 February, 0.10 1991 1995 1999 2003 March, 1.39 March, 1.06 March, 0.76 March, -0.11 1991 1995 1999 2003 April, 1.02 April, 2.00 April, 3.22 April, 3.40 1991 1995 1999 2003 May, 1.31 May, 5.45 May, -0.69 May, 4.24 1991 1995 1999 2003 June, -1.29 June, 0.87 June, -0.07 June, 0.18 1991 1995 1999 2003 July, 2.43 July, 0.21 July, -1.64 July, -3.38 1991 1995 1999 2003 August, 2.37 August, 1.66 August, -0.95 August, 0.40 1991 1995 1999 2003 September, 1.92 September, 2.31 September, -0.53 September, 1.72 1991 1995 1999 2003 October, 1.62 October, 0.76 October, 0.88 October, 0.44 1991 1995 1999 2003 November, -0.28 November, 2.81 November, -0.68 November, 0.54 1991 1995 1999 2003 December, 5.52 December, 2.68 December, -1.04 December, 3.52 1991 1995 1999 2003 January, -2.77 January, 0.93 January, -1.01 January, 0.48 1992 1996 2000 2004 February, -0.11 February, -2.18 February, -3.00 February, 1.38 1992 1996 2000 2004 March, -0.57 March, 0.03 March, 5.61 March, 0.34 1992 1996 2000 2004 April, 2.04 April, -0.61 April, 0.16 April, -2.17 1992 1996 2000 2004 May, 2.11 May, 0.30 May, 1.27 May, -0.34 1992 1996 2000 2004 June, 1.07 June, 1.33 June, -0.63 June, 1.12 1992 1996 2000 2004 - 4 - Net Asset Net Asset Net Asset Net Asset Value in Value in Value in Value in dollar (%) dollar (%) dollar (%) dollar (%) July, 3.99 July, -0.91 July, 198 July, 0.34 1992 1996 2000 2004 August, 0.49 August, 0.92 August, 2.93 August, 2.07 1992 1996 2000 2004 September, 1.03 September, 2.89 September, 1.85 September, 0.66 1992 1996 2000 2004 October, -1.51 October, 4.14 October, 1.21 October, 0.66 1992 1996 2000 2004 November, 0.66 November, 3.69 November, 1.20 November, 0.89 1992 1996 2000 2004 December, 2.10 December, -1.30 December, 3.80 December, 1.96 1992 1996 2000 2004 January, 1.98 January, 1.32 January, 0.25 January, -0.09 1993 1997 2001 2005 February, 3.40 February, 0.67 February, 1.23 February, 1.25 1993 1997 2001 2005 March, 1.31 March, -2.55 March, -0.07 March, -1.41 1993 1997 2001 2005 April, 0.16 April, 2.16 April, 1.88 April, 0.94 1993 1997 2001 2005 May, 0.52 May, 2.65 May, 1.02 May, 1.07 1993 1997 2001 2005 June, 2.36 June, 2.20 June, -0.18 June, 0.87 1993 1997 2001 2005 July, 0.98 July, 5.97 July, 1.80 July, 0.09 1993 1997 2001 2005 August, 3.37 August, -2.24 August, 0.67 August, 0.78 1993 1997 2001 2005 September, 0.65 September, 3.66 September, -0.56 September, -0.25 1993 1997 2001 2005 October, 0.45 October, 0.67 October, 0.43 October, -1.34 1993 1997 2001 2005 November, -2.23 November, 2.44 November, 0.14 November, 1.03 1993 1997 2001 2005 December, 0.93 December, 1.89 December, 0.57 December, 0.53 1993 1997 2001 2005 January, 1.87 January, 0.78 January, 0.45 January, 0.85 1994 1998 2002 2006 February, -2.96 February, 1.27 February, 1.65 February, 0.80 1994 1998 2002 2006 March, -3.36 March, 2.51 March, -0.10 March, -1.58 1994 1998 2002 2006 April, 0.11 April, 0.00 April, 0.70 April, 1.09 1994 1998 2002 2006 May, 0.66 May, 0.81 May, 1.33 May, -0.66 1994 1998 2002 2006 June, -1.12 June, 1.11 June, -0.93 June, 0.58 1994 1998 2002 2006 - 5 - Net Asset Net Asset Net Asset Net Asset Value in Value in Value in Value in dollar (%) dollar (%) dollar (%) dollar (%) July, 2.14 October, 0.94 January, -4.62 April, 1.49 2006 2007 2009 2010 August, 1.81 November, -0.18 February, -4.96 2006 2007 2009 September, 1.23 December, -2.89 March, 2.94 2006 2007 2009 October, 1.64 January, -0.82 April, 3.54 2006 2008 2009 November, 1.30 February, - 1.31 May, 4.39 2006 2008 2009 December, 0.65 March, -0.71 June, 0.05 2006 2008 2009 January, 0.32 April, 1.16 July, 5.68 2007 2008 2009 February, 0.91 May, -0.56 August, 2.32 2007 2008 2009 March, 0.63 June, -3.14 September, 0.86 2007 2008 2009 April, 1.73 July, 0.15 October, -0.05 2007 2008 2009 May, 0.45 August, 0.78 November, 3.20 2007 2008 2009 June, -2.22 September, -3.47 December, -1.16 2007 2008 2009 July, -0.73 October, -7.19 January -0.29 2007 2008 2010 August, 1.42 November, 0.33 February, 1.08 2007 2008 2010 September, 0.68 December, 4.07 March, 1.07 2007 2008 2010 - 6 - (iv) The contents of the portfolio (As of the end of April 2010) Fund Asset Allocation Cash 3.2% Bonds 59.3% Shares 37.5% The fluctuation of sell and purchase (annual base) 27.1% The ratio of cash holdings 3.2% Characteristics of Share The number of Shares 56 The average market capital (Median) $54.9 billion dollars PER 13.5x PBR 2.2x ROE 21.3% The growth rate of profit 1.0% Shares of non-U.S. issuers 6.8% Characteristics of Bonds The number of Bonds 387 Yield to Maturity 3.5% The average coupon 4.9% The average Effective Maturity 8.7 years The average quality of bonds A1 The average of duration 5.7 years - 7 - Diversification by issuer [The percentage of bonds] Industrial 31.0% Finance 32.3% Utilities 8.6% Government Mortgage-Backed 3.1% Non-U.S. 6.1% U.S. Treasury / Agency 13.4% Asset-Backed 0.1% Commercial Mortgage-Backed 0.0% Others 5.4% Total 100.0% Diversification by rating [The percentage of the bonds] Aaa 19.3% Aa1 4.5% Aa2 8.4% Aa3 8.3% A1 11.5% A2 16.9 % A3 9.6 % Baa1 6.3% Baa2 7.2% Baa3 2.2% Ba1 0.2% Ba2 0.2% Ba3 0% B1 0% B2 0% B3 0% Caa1 0% Caa2 0% Caa3 0% - 8 - Ca 0% C 0% DEFAULT 0% NOT RATED 5.4% Total 100.0% (v) Risk analysis (as of the end of April, 2010) Wellesley Composite Index Dow Jones U.S. Total Stock Market Index R Squared 0.96 0.87 Beta 0.79 0.39 (Note 1) R Squared and Beta are calculated from trailing 36-month fund returns relative to the Wellesley Composite Index and Dow Jones U.S. Total Stock Market Index. (Note 2) R Squared is a measure of how much of a funds past returns can be explained by the returns from the market in general, as measured by a comparative index or an overall market index. If a funds total returns were precisely synchronized with an indexs returns, its R-Squared would be 1.00. If the funds returns bore no relationship with the indexs returns, its R-Squared would be 0. (Note 3) Beta is a measure of the magnitude of a funds past share-price fluctuations in relation to the ups and downs of a comparative index and an overall market index. Each index is assigned a Beta of 1.00. Compared with a given index, a fund with a Beta of 1.20 would typically have seen its share price rise or fall by 12% when the index rose or fell by 10%. However, a funds beta should be reviewed in conjunction with its R-squared. The lower the R-squared, the less correlation there is between the fund and the benchmark, and the less reliable beta is as an indicator of volatility. - 9 - II. OUTLINE OF THE FINANCIAL CONDITIONS OF THE FUND [Japanese translation of the unaudited Semi-annual Report of the Fund to be attached. III. RECORD OF SALES AND REPURCHASE Record of sales and repurchase from May 1, 2009 to and including the end of April, 2010, and number of outstanding Shares of the Fund as of the end of April 2010 are as follows: [Please refer to the separate worksheet.] - 10 - IV. OUTLINE OF THE TRUST Amount of Capital Share Not applicable. Description of Business and Outline of Operations The Trust carries out any administrative and managerial act, including the purchase, sale, subscription and exchange of any securities, and the exercise of all rights directly or indirectly pertaining to the Funds assets. The Trust has retained The Vanguard Group, Inc., as Investment Management Company and Transfer and Dividend-Paying Agent, Wellington Management Company, LLP, as Investment Adviser, and JPMorgan Chase Bank, as Custodian, to hold the assets of the Fund in custody. Miscellaneous There has been, or is, no litigation or fact which caused or would cause, a material effect on the Trust and/or the Fund during the six months before the filing of this Semi-annual Report. V. OUTLINE OF THE FINANCIAL CONDITIONS OF THE MANAGEMENT COMPANY Not Applicable. [Translation] Filed Document: Document was filed with: Filing Date: Name of the Issuer: Name of Representative: Amendment to Securities Registration Statement Director of Kanto Local Finance Bureau June 30, 2010 VANGUARD WELLESLEY INCOME FUND F. William McNabb III Chairman Address of Principal Office: 100 Vanguard Boulevard, Malvern, Pennsylvania 19355 U.S.A. Name and Title of Registration Agent: Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto Marunouchi Park Building, 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Ken Miura Attorney-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building, 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Offering or Sale for Registration Name of the Fund Making VANGUARD WELLESLEY INCOME FUND Offering or Sale of Foreign Investment Fund Securities: Aggregate Amount of Foreign The approximate amount of the limit: U.S.$1.0 Investment Fund Securities to be billion (approximately ¥ 94 billion)) Offered or Sold: Note : The Yen amount is translated for convenience at the rate of $1.00 ¥ 94.07 (the mean of the exchange rate quotations by The Bank of Tokyo  Mitsubishi UFJ, Ltd. for buying and selling spot Dollars by telegraphic transfer against Yen on April 30, Place for public inspection: Not Applicable I. REASON FOR FILING THIS AMENDMENT TO SECURITIES REGISTRATION STATEMENT: This statement purports to amend and update the relevant information of the Securities Registration Statement ("SRS") filed on March 31, 2010 due to the fact that the aforementioned Semi-annual Report was filed today. The exchange rates used in this statement to translate the amended amounts of foreign currencies are different from those used before these amendments, as the latest exchange rates are used in this statement. II. CONTENTS OF THE AMENDMENTS PART II. INFORMATION CONCERNING THE FUND The following matters in the original Japanese SRS are amended to have the same contents as those provided in the following items of the aforementioned Semi-annual Report: Before amendment After amendment [Original Japanese SRS] [Aforementioned Semi-annual Report] Part II INFORMATION CONCERNING THE FUND I. Description of the Fund I. Status of Investment Portfolio 5. Status of Investment Portfolio (1) Diversification of Investment (1) Diversification of Investment Portfolio Portfolio (3) Results of Past Operations (2) Results of Past Operations (A) Record of Changes in Net Assets a. Record of Changes in Net Assets (Regarding the amounts as at the end (Regarding the amounts as at the of each month during one-year end of each month during one- period from, and including, the year period from, and including, latest relevant date appertaining the latest relevant date to the filing date of the original appertaining to the filing date of Japanese SRS) the aforementioned Semi-annual Report) (B) Record of Distributions Paid b. Record of Distributions Paid (Regarding the amounts as at the end (Regarding the amounts as at the end of each month during one-year period of each month during one-year period from, and including the latest relevant from, and including the latest relevant date of the aforementioned date of the aforementioned Semi-annual Report) Semi-annual Report) (C) Record of Changes in Annual Return c. Record of Changes in Earnings Ratio (Add the Earnings Ratio for the period of aforementioned Semi-annual Report) (D) Miscellaneous d. Miscellaneous With respect to II. Financial Highlights in the original SRS, the excerpt from II Outline of the Financial Conditions of the Fund in the aforementioned Semi-annual Report is added to the original SRS. Part III. DETAILED INFORMATION OF THE FUND With respect to IV. Financial Conditions of the Fund in the original SRS, II Outline of the Financial Conditions of the Fund in the aforementioned Semi-annual Report is added to the original SRS. V. Record of Sales and Repurchase III. Record of Sales and Repurchase (Add the Record of Sales and Repurchase during one-year period from and including the latest relevant date of the aforementioned Semi-annual Report) Vanguard Wellesley Income Fund I-(1) Diversification of Investment Portfolio (Admiral Shares and Investor Shares) (As of the end of April 2010) Types of Assets Name of Country Total Market Value Investment (USD) Ratio(%) USA 4,993,400,479.20 30.66 United Kingdom 471,445,208.18 2.89 Common Stocks Canada 237,604,754.06 1.46 France 155,057,947.48 0.95 Brazil 74,893,687.00 0.46 Netherlands 71,979,462.00 0.44 Taiwan 57,460,281.00 0.35 Switzerland 44,470,670.00 0.27 Sub-total USA 7,405,786,880.90 45.47 Canada 444,775,340.00 2.73 Bonds Netherlands 310,690,690.00 1.91 United Kingdom 297,403,426.23 1.83 France 169,677,764.00 1.04 Other 127,978,030.00 0.79 Switzerland 101,694,693.10 0.62 Australia 90,263,330.00 0.55 Germany 79,828,260.00 0.49 Luxembourg 52,203,747.40 0.32 Japan 47,251,707.50 0.29 Sweden 43,240,639.70 0.27 Austria 36,456,330.00 0.22 New Zealand 31,633,087.60 0.19 Qatar 25,933,333.55 0.16 Cayman Islands 25,045,320.00 0.15 Egypt 24,094,800.00 0.15 Norway 15,313,461.65 0.09 Mexico 14,188,917.05 0.09 Ireland 11,244,600.90 0.07 Bermuda 7,724,500.00 0.05 Sub-total Mortgage/Asset Backed Bonds USA 293,973,227.63 1.80 Sub-total 15,762,714,576.13 96.78 Cash and Other Assets (After Deduction of Liabilities) 524,432,557.98 3.22 Total (Net Asset Value) (1,532,132 million yen) Note 1: Total Net Asset Value for Investor Shares is: $[ 9,248,316,921.58 ]. Note 2: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. (2) Results of Past Operations a. Record of Changes in Net Assets (Investor Shares) Total Net Asset Value Net Asset Value per Share USD (million) Yen (million) USD Yen 2009 End of April 6,670 627,447 17.54 1,650 2009 End of May 6,978 656,420 18.31 1,722 End of June 7,091 667,050 18.32 1,723 End of July 7,558 710,981 19.36 1,821 End of August 7,775 731,394 19.81 1,864 End of September 8,021 754,535 19.98 1,880 End of October 8,123 764,131 19.97 1,879 End of November 8,383 788,589 20.61 1,939 End of December 8,478 797,525 20.37 1,916 2010 End of January 8,591 808,155 20.31 1,911 End of February 8,675 816,057 20.53 1,931 End of March 8,985 845,219 20.75 1,952 End of April 9,248 869,959 21.06 1,981 b. Record of Dividends Paid: (Investor Shares) Total Distributions Dollar Yen 2009 May NA June 0.219 21 July NA August NA September 0.200 19 October NA November NA December 0.238 22 2010 January NA February NA March 0.188 18 April NA c. Record of Changes in Return: Fiscal Year Annual Return May 1, 2009 - April 30, 2010 24.89% (Note) Annual Return (%) 100 x (a  b) / b a Net Asset Value per share as of the end of April, 2010, including total amount of distributions made during the above period. b Net Asset Value per share after distribution as of the end of April, 2009 III RECORD OF SALES AND REPURCHASES (Investor Shares) Number of Shares Number of Shares Shares Period Sold Repurchased Outstanding 134,675 75,899 439,064 May 1, 2009 - April 30, 2010 46,740 46,624 681,289 (Note 1) Number in upper cell is in thousands. (Note 2) Number in lower cell is the number of shares traded in Japan.
